Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 11 February 2021, is acknowledged.  Claims 1, 17, and 102 are amended therein.  Claims 33 and 108 are cancelled.  Accordingly, claims 1 – 3, 6, 7, 9, 11, 13, 16, 17, 23, 37 – 41, 101 – 107, and 109 are available for active consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. 103 
The rejections pursuant to 35 U.S.C. § 103 set forth in the Action of 13 October 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 102, and claims 2, 3, 6, 7, 9, 11, 13, 16, 17, 23, 37 – 41, 100, 101, 103 – 107, and 109, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See Applicants’ specification at ¶[0135].
Rejections Pursuant to 35 U.S.C. 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109 pursuant to 35 U.S.C. 103 as being unpatentable over Zhang, Y., et al., Biomacromolecules 6:  2583 – 2589 (2005) (“Zhang (2005)”), in view of Li, N., Materials Letters 79:  245 – 247 (2012) (“Li (2012)”), Stankus, J., et al., Biomaterials 28: 2738 – 2746 (2007) (“Stankus (2007)”), WO 2005/023324 A1 to Boyer, S., et al., claiming priority to 4 September 2003 (“Boyer WO ‘324”), and Kim, M., et al., Macromolecular Bioscience 10:  91 – 100 (2010) (“Kim (2010)”).
With regard to Claims 1, 2, 16, 17, 23, and 109, Zhang (2005) teaches a method of producing a polymer scaffold composition, comprising a) electrospinning a first polymer solution comprising a see Abstract; see also pp. 2583 - 2584, FIG. 1).  The first polymer is collagen (see Abstract).  Because a voltage is applied to both the first polymer solution and the second polymer solution (see p. 2584), the electrospinning is considered to comprise applying a first voltage to the first polymer solution and a second voltage to the second polymer solution, as the claim does not exclude the first and second voltages being the same.  Zhang (2005) suggests that various polymers can be used, including polylactic acid (see p. 2583), but does not specify that the second polymer is polylactic acid and uses polycaprolactone in the actual example given (see Abstract).  Zhang (2005) also does not teach the electrospraying of cells onto at least one of the collector and polymer fibers, or crosslinking of the polymer fibers, or the use of collectors that comprise a V shape, or a custom shape, of the meniscus. 
Stankus (2007) teaches that achieving substantial cellular infiltration into electrospun matrices in vitro remains time consuming and challenging, and thus solves this problem by simultaneously electrospraying the cells and electrospinning the polymer used for the scaffold (see Abstract).  The cells are electrosprayed onto the collector (see p. 2739).  It would have therefore been obvious to one of ordinary skill in the art at the time of invention to electrospray the cells to be incorporated into the scaffold of Zhang (2005) onto the collector while electrospinning the scaffold to facilitate substantial cell infiltration into scaffolds used for carrying cells. 
i.e., meniscal stem/progenitor cells (see p. , 4), are useful for articular cartilage repair (see Abstract; see also p. 2, claims 1, 10).  It would have therefore been obvious to one of ordinary skill in the art to use the cell-laden scaffold of Zhang (2005), Li (2012), and Stankus (2007) for articular cartilage repair, and to use meniscus cells as the cells.  Boyer WO ‘324 teaches that the scaffold should be formed from PLA (see claim 16).  It would have therefore been obvious to one of ordinary skill to use PLA as the second polymer in the scaffold of Zhang (2005), Li (2012), and Stankus (2007). 
Kim (2010) teaches that, for composite scaffolds formed from synthetic and natural polymers, such as polycaprolactone and collagen or gelatin, it is necessary to include physical or chemical crosslinking steps after the electrospinning process, i.e., after the fibers are formed, to prevent rapid degradation of the natural polymer (see p. 92).  It would have, therefore, been obvious to one of ordinary skill in the art to crosslink the polymer fibers of Zhang (2005), Li (2012), Stankus (2007), and Boyer WO ‘324 after they are formed to prevent the rapid degradation of the collagen.
With regard to the newly added limitation in claim 1, the limitation directed to the collector of the electrospinning apparatus used in the practice of the method of the invention comprising “a V shape or a custom shape of meniscus,” the Examiner notes that as described above, Zhang (2005), Stankus (2007), Boyer WO ‘324, and Kim (2010) do not explicitly teach or suggest that the collector, or a portion thereof has a custom shape or a V shape, or is of a configuration that is capable of producing electrospun fibers in a predetermined size and/or shape.  However, Li (2012) teaches that traditional electrospinning techniques result in randomly i.e., cone-shaped) collector to obtain a nanofiber yarn with orientated, rather than random, fibers (see Abstract, p. 245).  It is the Examiner’s position that use of a cone-shaped collector would meet the limitation in question as directed to a “custom shape” of the collector, or to a collector in an electrospinning system that is capable of producing custom batches of fibers with a predetermined size and/or shape.  It would have, therefore, been prima facie obvious to one of ordinary skill in the art at the time of invention to use the collector of Li (2012) in the method of Zhang (2005), Stankus (2007), Boyer WO ‘324, and Kim (2010) to achieve fiber alignment sufficient to produce batches of fibers with a predetermined shape and/or size, as desired. 
With regard to Claim 3, given that the electrospinning of each of the polymer solutions occurs simultaneously, and nothing in the claim requires that the polymer fibers formed by the first polymer solution and that by the second polymer solution be structurally different from each other, the electrospinning of the first polymer solution is considered to produce a first plurality of polymer fibers and the second polymer solution is considered to produce a second plurality of polymer fibers. 
With regard to Claim 6, the first emitter outlet comprises a first tube with a first interior and the second emitter outlet comprises a second tube with a second interior, wherein the second tube is within the interior of the first tube and the first tube and second tube are coaxial (see Zhang (2005), FIG. 1). 
With regard to Claim 7, the first polymer solution encapsulates the second polymer solution as they are ejected from the emitter outlets onto the collector to form the polymer see Zhang (2005), Abstract, FIG. 1). 
With regard to Claims 9 and 11, as described above, the first polymer is collagen and the second polymer is polylactic acid. 
With regard to Claim 13, the negative electrode is connected to the collector, i.e., a voltage is applied to the collector (see Zhang (2005), p. 2584). 
With regard to Claim 38, the method is used for making multiple scaffolds, i.e., a plurality of scaffolds (see Zhang (2005), p. 2585). 
With regard to Claim 101, the voltage differential is 15.8 kV (see Zhang, p. 2584).

Claim 37 is rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Zhang (2005), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Bartolovic, K., Analyst 135:  157 – 164 (2010) (“Bartolovic (2010)”).
With regard to Claim 37, as described above, Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) meet the limitations of Claim 1.  However, they do not teach contacting the polymer scaffold composition with a biomimetic gel.  Bartolovic (2010) teaches that when electrospraying cells, it is beneficial to spray the cells in a biomimetic gel (i.e., PDMS; page 161). It would have therefore been prima facie obvious to one of ordinary skill in the art at the time of invention to spray the cells suspended in PDMS, which would have resulted in contacting the polymer scaffold composition with a biomimetic gel.

Claim 41 is rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Zhang (2005), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Brinkman, W., et al., Biomacromolecules 4:  890 – 895 (2003) (“Brinkman (2003)”).
With regard to claim 41, Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) teach the limitations of claim 1, as set forth above.  They do not teach photocrosslinking. Brinkman (2003) teaches that, for crosslinking collagen in a cell scaffold for tissue engineering, it is beneficial to crosslink the collagen by acrylating the collagen to enable photocrosslinking.  The photocrosslinking is performed in the presence of the cells, i.e., after the cells have already been incorporated in the scaffold (see Abstract).  It would have, therefore, been prima facie obvious to one of ordinary skill in the art at the time of invention to use acrylated collagen in the composition of Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) to allow the fibers to be cross-linked, and to perform the crosslinking after the cells have already been incorporated in the scaffold, i.e., after the electrospinning and electrospraying.
Claim 39 is rejected pursuant to 5 U.S.C. § 103 as being unpatentable over Zhang (2005), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Srouji, S., et al., J Mater Sci: Mater Med 19:  1249 – 1255 (2008) (Srouji (2008)”).
With regard to Claim 39, as set forth above, Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) teach the limitations of claim 38.  They do not teach combining the plurality of polymer scaffold compositions to form a multilayer construct.  However, Srouji (2008) teaches that layering of electrospun collagen-containing nanofiber membranes is useful for see Abstract).  It would have, therefore, been prima facie obvious to one of ordinary skill in the art at the time of invention to combine a plurality of the polymer scaffold compositions of Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) to form a multilayer construct, as taught by Srouji (2008).
Claims 105, 106, and 107 are rejected pursuant to 5 U.S.C. § 103 as being unpatentable over Zhang (2005), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Torricelli, P., et al., Materials Science and Engineering C 36:  130 – 138 (2014 (“Torricelli (2014)”).
With regard to claims 105 and 107, as set forth above, Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) teach the limitations of claim 1.  They do not teach rotating a drum collector.  However, Torricelli (2014) teaches that, for an electrospun gelatin-PLA composite fiber scaffold, it is useful to collect the electrospun fibers in a rotating drum collector (see FIG. 1). 
With regard to claim 106, Torricelli (2014) does not describe any variation in the rotation speed; it would have, therefore, been prima facie obvious to one of ordinary skill to rotate the drum at a constant speed, consistent with the teachings of the reference.
Claim 104 is rejected pursuant to 5 U.S.C. § 103 as being unpatentable over Zhang (2005), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Li, J., et al., International Journal of Biological Macromolecules 61:  69 – 74 (2013) (“Li (2013)”).
see p. 70), and achieves such tuning by varying the degree of crosslinking (see Fig. 5).  It would have, therefore, been prima facie obvious to tune the degradation properties of the scaffold of Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) by controlling the degree of crosslinking, consistent with the teachings of Li (2013).  Given that the crosslinking in the method of Zhang (2005), Stankus (2007), Boyer WO ‘324, Kim (2010), and Li (2012) would be induced by UV irradiation of the fiber as it forms on its way to the collector, it would have been obvious to one of ordinary skill in the art at the time of invention to turn the UV irradiation on and off as the fiber passes through the quartz irradiation tube to control the degree of crosslinking in the overall scaffold. This would have resulted in intermittent crosslinking.
Claims 102 and 103 are rejected pursuant to 35 U.S.C. 103 as being unpatentable over Zhang (2005), in view of Li (2012), Stankus (2007), Boyer WO ‘324, Kim (2010), and Gupta, P., et al., Macromolecules 37:  9211 – 9218 (2004) (“Gupta (2004)”).
With regard to Claims 102 and 103, the teachings of Li (2012), Stankus (2007), Boyer WO ‘324, Kim (2010) have been set forth above.  The references do not teach that the electrospinning, electrospraying, and crosslinking occur simultaneously.  However, Gupta (2004) teaches that when photocrosslinking acrylate groups of an electrospun polymer with the goal of crosslinking the electrospun polymeric fibers, it is beneficial to do so simultaneously with the electrospinning (see Abstract).  It would have, therefore, been prima facie obvious to one of 
Claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109 are rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Haslauer, C., et al., Journal of Biomaterials Science 22:  1695 – 1712 (2011) (“Haslauer (2011)”), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010).
With regard to Claims 1, 2, 16, 17, 23, and 109, Haslauer (2011) teaches a method of producing a polymer scaffold composition, comprising a) electrospinning a first polymer solution comprising a first polymer solution and a second polymer solution comprising a second polymer onto a collector to form polymer fibers, the electrospinning comprising i) applying a voltage to a first polymer solution in a first emitter and ejecting the first polymer solution through a first emitter outlet; and ii) applying a second voltage to a second polymer solution in a second emitter and ejecting the second polymer solution through a second emitter outlet, wherein electrospinning the first polymer solution and the second polymer solution occurs simultaneously (see Abstract, pp. 1698 - 1699, FIG. 2).  The first polymer is collagen (see Abstract). Because a voltage is applied to both the first polymer solution and the second polymer solution (see FIG. 2), the electrospinning is considered to comprise applying a first voltage to the first polymer solution and a second voltage to the second polymer solution, as the claim does not see p. 1698), but does not specify that the second polymer is polylactic acid, and uses polycaprolactone in the actual example given (see Abstract).  Haslauer (2011) also does not teach crosslinking of the polymer fibers or electrospraying of cells onto the collector or fibers.
	Stankus (2007) teaches that achieving substantial cellular infiltration into electrospun matrices in vitro remains time consuming and challenging, and thus solves this problem by simultaneously electrospraying the cells and electrospinning the polymer used for the scaffold (see Abstract).  The cells are electrosprayed onto the collector (see p. 2739).  It would have, therefore, been [prima facie obvious to one of ordinary skill in the art at the time of invention to electrospray the cells to be incorporated into the scaffold of Haslauer (2011) onto the collector while electrospinning the scaffold to facilitate substantial cell infiltration. 
Boyer teaches that tissue engineered scaffolds carrying meniscal superficial zone cells, i.e., meniscal stem/progenitor cells (see pp. 3 - 4), are useful for articular cartilage repair (see Abstract; see also p. 2, claims 1, 10).  It would have, therefore, been prima facie obvious to one of ordinary skill in the art to use the cell-laden scaffold of Zhang (2005) and Stankus (2007) for articular cartilage repair, and to use meniscus cells as the cells.  Boyer WO ‘324 teaches that the scaffold should be formed from PLA (see claim 16).  It would have, therefore, been prima facie obvious to one of ordinary skill to use PLA as the second polymer in the scaffold of Zhang (2005) and Stankus (2007). 
Kim (2010) teaches that, for composite scaffolds formed from synthetic and natural polymers, such as polycaprolactone and collagen, or gelatin, it is necessary to include physical or  i.e., after the fibers are formed, to prevent rapid degradation of the natural polymer (see p. 92).  It would have, therefore, been prima facie obvious to one of ordinary skill in the art to crosslink the polymer fibers of Haslauer (2011), Stankus (2007), and Boyer WO ‘324 after they are formed to prevent the rapid degradation of the collagen.
With regard to the newly added limitation in claim 1, the limitation directed to the collector of the electrospinning apparatus used in the practice of the method of the invention comprising “a V shape or a custom shape of meniscus,” the Examiner notes that, as described above, Haslauer (2011), Stankus (2007), Boyer WO ‘324, and Kim (2010) do not explicitly teach or suggest that the collector or a portion thereof has a custom shape or a V shape.  However, Li (2012) teaches that traditional electrospinning techniques result in randomly oriented structures, and that to increase potential applications, include biomaterials applications, it is beneficial to use a funnel-shaped (i.e., cone-shaped) collector to obtain a nanofiber yarn (see Abstract, p. 245).  It is the Examiner’s position that use of a cone-shaped collector would meet the limitation in question as directed to a “custom shape.”  It would have, therefore, been prima facie obvious to one of ordinary skill in the art at the time of invention to use a funnel-shaped collector, as taught by Li (2012), in the method of Haslauer (2011), Stankus (2007), Boyer WO ‘324, and Kim (2010) to achieve fiber alignment. 
With regard to Claim 3, given that the electrospinning of each of the polymer solutions occurs simultaneously and nothing in the claim requires that the polymer fibers formed by the first polymer solution and that by the second polymer solution be structurally different from each other, the electrospinning of the first polymer solution is considered to produce a first plurality 
With regard to Claim 6, the first emitter outlet comprises a first tube with a first interior and the second emitter outlet comprises a second tube with a second interior, wherein the second tube is within the interior of the first tube and the first tube and second tube are coaxial (see Haslauer (2011), FIG. 2). 
With regard to Claim 7, the first polymer solution encapsulates the second polymer solution as they are ejected from the emitter outlets onto the collector to form the polymer fibers, and the polymer fibers have a structure comprising a) a shell comprising the first polymer and b) a core comprising the second polymer (see Haslauer (2011), Abstract, FIG. 2). 
With regard to Claims 9 and 11, as described above, the first polymer is collagen and the second polymer is polylactic acid. 
With regard to Claim 13, a voltage is applied to the collector (see Haslauer (2011), FIG. 2). 
With regard to Claim 38, the method is used for making multiple scaffolds, i.e., a plurality of scaffolds (see Haslauer (2011), p. 1702).
With regard to Claim 101, the voltage differential is 9.5 kV, which is considered to be “about 10 kV” (see Haslauer (2011), p. 1701).
Claim 37 is rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Haslauer (2011), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1-3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Bartolovic, K., et al., Analyst 135:  157 – 164 (2010) (“Bartolovic (2010)”).
i.e., PDMS; see p. 161).  It would have, therefore, been prima facie obvious to one of ordinary skill in the art at the time of invention to spray the cells suspended in PDMS, which would have resulted in contacting the polymer scaffold composition with a biomimetic gel.
Claim 41 is rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Haslauer (2011), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1-3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Brinkman, W., et al., Biomacromolecules 4:  890 – 895 (2003) (“Brinkman (2003)“).
With regard to Claim 41, as set forth above, Haslauer (2011), Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010) meet the limitations of Claim 1.  They do not teach photocrosslinking.  Brinkman (2003) teaches that, for crosslinking collagen in a cell scaffold for tissue engineering, it is beneficial to crosslink the collagen by acrylating the collagen to enable photocrosslinking.  The photocrosslinking is performed in the presence of the cells, i.e., after the cells have already been incorporated in the scaffold (see Abstract).  It would have, therefore, been prima facie obvious to one of ordinary skill in the art at the time of invention to use acrylated collagen in the composition of Haslauer (2011), Stankus (2007), Boyer WO ‘324, and Kim (2010) to allow the fibers to be cross-linked, and to perform the crosslinking after the cells have already been incorporated in the scaffold, i.e
Claim 39 is rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Haslauer (2011), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Srouji (2008).
With regard to Claim 39, as set forth above, Haslauer (2011), Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010) meet the limitations of Claim 1.  They do not teach combining the plurality of polymer scaffold compositions to form a multilayer construct.  However, Srouji (2008) teaches that layering of electrospun collagen-containing nanofiber membranes is useful for forming a 3-dimensional construct to support mesenchymal stem cells (see Abstract).  It would have therefore, been Prima facie obvious to one of ordinary skill in the art at the time of invention to combine the plurality of polymer scaffold compositions to form a multilayer construct.
Claim 104 is rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Haslauer (2011), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied in the above rejection of claims 1 - 3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Li (2013). 
With regard to Claim 104, as set forth above, Haslauer (2011), Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010) meet the limitations of Claim 1.  They do not teach intermittent crosslinking. However, Li (2013) teaches that, for collagen-based tissue engineering scaffold materials, tuning of the degradation properties is important (see p. 70), and achieves such tuning by varying the degree of crosslinking (FIG. 5).  It would have therefore, been prima facie obvious to tune the degradation properties of the scaffold of Haslauer (2011), Stankus (2007), Boyer WO 
Claims 102 and 103 are rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Haslauer (2011), in view of Li (2012), Stankus (2007), Boyer WO ‘324, Kim (2010), Brinkman (2003), and Gupta (2004), as evidenced by Applicants’ specification.
With regard to Claims 102 and 103, the relevant teachings of Haslauer (2011), Li (2012), Stankus (2007), Boyer WO ‘324, Kim (2010), and Brinkman (2003) are relied upon as set forth above in the rejections of Claims 1, 6, and 7.  Haslauer (2011), Li (2012), Stankus (2007), Boyer WO ‘324, Kim (2010), and Brinkman (2003) do not teach that the electrospinning, electrospraying, and crosslinking occur simultaneously.  However, Gupta (2004) teaches that, when photocrosslinking acrylate groups of an electrospun polymer with the goal of crosslinking the electrospun polymeric fibers, it is beneficial to do so simultaneously with the electrospinning (see Abstract).  It would have, therefore, been prima facie obvious to one of ordinary skill to perform the crosslinking and electrospinning simultaneously to provide the benefit taught by Gupta (2004). Because the electrospraying is performed simultaneously with the electrospinning as discussed above, the electrospinning, electrospraying, and crosslinking would occur simultaneously.  Because the collagen is in the shell of the fibers and the crosslinking is achieved through 
Claims 105, 106, and 107 are rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Haslauer (2011), in view of Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as applied to the above rejection of claims 1-3, 6, 7, 9, 11, 13, 16, 17, 23, 38, 101, and 109, and further in view of Torricelli (2014).
With regard to claims 105 and 107, Haslauer (2011), Li (2012), Stankus (2007), Boyer WO ‘324, and Kim (2010), as set forth above, teach the limitations of claim 1.  They do not teach rotating a drum collector.  However, Torricelli (2004) teaches that, for an electrospun gelatin-PLA composite fiber scaffold, it is useful to collect the electrospun fibers in a rotating drum collector (see FIG. 1). 
With regard to claim 106, Torricelli (2004) does not describe any variation in the rotation speed; it would have, therefore, been prima facie obvious to one of ordinary skill to rotate the drum at a constant speed.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments as set forth in the Response filed 11 February 2021, but does not find them persuasive, particularly in light of the new grounds of rejection set forth above.  Applicants primarily direct their initial arguments against the teachings of Li (2012), which reference was cited for teachings relevant to the limitation now recited in claim 1 that “the collector comprises a V shape or a custom shape of meniscus.”  Applicants argue that Li (2012) teaches electrospinning processes for the production of “a nanofiber yarn, and not a scaffold.”  However, it is the Examiner’s position that one of ordinary skill in the art would 
With respect to this argument, it is the Examiner’s position that the argument is based on a limitation that is not currently recited in the claims.  Applicants have most recently amended claims 1 and 102 to recite a limitation directed to the collector of electrospinning apparatus used in the practice of the claimed method, wherein the “the collector comprises a V shape or a custom shape of meniscus.”  However, it is noted that the features upon which Applicants rely (i.e., a collector that produces a scaffold “that mimics a shape and size of a desired body part or portion thereof”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner also refers Applicants to the § 112(b) rejection set forth above that is based on the limitation in question here.  Whatever Applicants’ purpose may have been in crafting the limitation, or interpretation of that 
	Applicants also argue that a skilled practitioner would not be motivated to combine the teachings of Li (2012) with those of the other cited references, with a reasonable expectation of success in so doing.  The Examiner respectfully disagrees.  As alluded to above, the reference is directed to an electrospinning apparatus with a non-planar collector that makes possible the production of electrospun fibers with an ordered, rather than random, orientation.  It is the Examiner’s position that one of ordinary skill in the art, seeking to produce electrospun fibers configured for implantation is a specific anatomical location, would be motivated to rely on the teachings of Li (2012) in order to produce non-random fibers that have the potential to be custom fabricated to a desired size and/or shape.  
	Consequently, based on the discussion above, Applicants’ arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619